SkyPeople Fruit Juice, Inc Ms. Spring LiuChief Financial Officer Tel: (818) 390-1272 Email: springliu@skypeoplejuice.com CCG Investor Relations Mr. Crocker Coulson, President Tel: +1-646-213-1915 (New York) Email: crocker.coulson@ccgir.com http://www.ccgir.com SkyPeople Fruit Juice, Inc. Announces Second Quarter Results Xi’an, China, August 14, 2008 – SkyPeople Fruit Juice, Inc. (OTC Bulletin Board: SPFJ), a leading processor and manufacturer of concentrated apple, kiwifruit, pear and other fruit juices and fruit products in the People’s Republic of China,today announced its financial results for the second quarter of 2008. Second
